DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 15 recite that the optically non isotropic material is preferentially a liquid crystal mixture.  It is unclear whether the claims require the optically non isotropic material to be a liquid crystal mixture or if this is optional.  For examination purposes, the claims will be interpreted as requiring the optically non isotropic material to be a liquid crystal mixture.  Claims 2-10 are rejected based on their dependency.
Claims 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation a weight average molecular weight greater than 50,000 g/mol, and the claim also recites a weight average molecular weight preferably greater than 100,000 g/mol which is the narrower statement of the range/limitation.  Claim 8 recites the broad recitation a thickness greater than 10 µm, and the claim also recites a thickness preferably greater than 20 µm, more preferably greater than 50 µm, which are narrower statements of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For examination purposes, claim 7 will be interpreted as requiring a weight average molecular weight greater than 50,000 g/mol, and claim 8 will be interpreted as requiring a thickness greater than 10 µm.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0160557).
	Kim discloses in figure 2A: providing an encapsulating structure between electrodes 11; providing a liquid crystal mixture 15 embedded in an aerogel 13 inside the encapsulating structure, which comprises forming an aerogel 13 and then embedding a liquid crystal mixture 15 in the aerogel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0160557) in view of Frischmuth et al. (US 2019/0049758).
	As to claims 1, 10 and 15, Kim discloses in figure 2A, an optical device comprising: an aerogel 13 located in an encapsulating structure (paragraph [0039] and [0041]); a liquid crystal 15 embedded in the aerogel, wherein the liquid crystal is an optically non isotropic material presenting a refractive index which can be changed upon submitting said material to an electrical field (paragraph [0050]); a first and a second electrode 11 arranged to generate an electric field in the encapsulating structure (paragraph [0051]).  Kim further discloses in paragraph [0083], operating the optical device in a first mode by generating a first electric field presenting a first voltage of 30 V, wherein the first voltage is chosen so as to orient the liquid crystal molecules of the liquid crystal mixture, switching to a second mode, by generating a second electric field presenting a second voltage of 0 V.
	Kim does not disclose that the optical device is a spectacle lens.  Frischmuth discloses in paragraph [0073] that it was well known for polymer dispersed liquid crystal (PDLC) devices to be used not only in smart windows but also in applications such as spectacle lenses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by adapting the optical device for use as a spectacle lens because conventional usage of a prior art device was known to be cost effective and reliable.
	As to claim 2, Kim in view of Frischmuth discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in figure 2A that the liquid crystal material 15 is in an isotropic state when no electric field is applied in the encapsulating structure.
	As to claim 3, Kim in view of Frischmuth discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in paragraph [0042] that the aerogel may have a porosity ratio greater than 95%.
	As to claim 4, Kim in view of Frischmuth discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in figure 2B that the liquid crystal 15 is a nematic liquid crystal mixture.
	As to claim 5, Kim in view of Frischmuth discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in paragraph [0058] that the aerogel may include tetraethoxysilane or methyltriethoxysilane.
	As to claim 6, Kim in view of Frischmuth discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in paragraph [0058], combining the tetraethoxysilane or methyltriethoxysilane with a polymer binder formed by mixing acetylacetone and Ti-acetylacetonate.
	As to claim 7, Kim in view of Frischmuth discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the polymer binder is polyvinyl acetate with a weight average molecular weight greater than 50,000 g/mol.  However, polyvinyl acetate was a well known type of polymer binder that was widely available commercially with a molecular weight greater than 50,000 g/mol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by providing polyvinyl acetate with a weight average molecular weight greater than 50,000 g/mol as the polymer binder because conventional materials were known to be cost effective and reliable.
	As to claim 8, Kim in view of Frischmuth discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in paragraph [0052] that the aerogel which completely fills the encapsulating structure has a thickness of up to 10 µm, but does not disclose a thickness greater than 10 µm.  According to MPEP 2144.05, a prima facie case of obviousness exists where the claimed range and the prior art range do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim such that the aerogel has a thickness greater than 10 µm because one of ordinary skill would have expected the same properties from an aerogel having a thickness slightly greater than 10 µm as with an aerogel having a thickness of exactly 10 µm.
	As to claim 9, Kim in view of Frischmuth discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in figures 2A and 2B that the first and second electrodes 11 are linked to an electronic device configured to control the electric field generated in the encapsulating structure, and to a power source.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0160557) as applied to claim 11 above, and in view of Biver et al. (US 2013/0309453).
As to claim 13, Kim discloses all of the elements of the claimed invention discussed above regarding claim 12, but does not disclose the recited method steps.  Biver discloses a process of forming an aerogel comprising: providing a composition comprising a solvent (paragraph [0047]), a polymer binder (paragraph [0048]) and a silicone-based monomer (paragraph [0049]); inducing a hydrolysis (paragraph [0061]) of the silicone-based monomer in the composition while shaping the forming gel in a shape fitting the encapsulating structure in order to form a gelated sample (paragraph [0062]), placing the gelated sample in an alcoholic atmosphere (paragraph [0066]).  Biver teaches in paragraph [0085] that an aerogel manufactured according to the disclosed method prevents cracking.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Kim by forming the aerogel using the manufacturing method disclosed by Biver in order to prevent cracking.
As to claim 14, Kim in view of Biver discloses all of the elements of the claimed invention discussed above regarding claim 13.  Biver further discloses: replacing the solvent remaining in the gelated sample by liquid CO2 (paragraph [0071]), providing conditions such that the liquid CO2 turns into supercritical CO2 (paragraph [0072]), nad cooling the obtained sample into an aerogel sample (paragraph [0074]).  Kim discloses in figures 2A and 2B that the aerogel 13 is embedded with a liquid crystal mixture 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871